In re Ritterbush, Stephen G. Jr.; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. CA-7815; Parish of Orleans, Civil District Court, Div. “I”, No. 86-22759.
Prior report: La.App., 514 So.2d 139.
Granted. The judgments of the courts below are reversed; the case is remanded to the district court for trial on the merits. Evidence was excluded at the partial trial which was relevant and should have been admitted.
CALOGERO, J., would simply grant to bring the case up for review.